Citation Nr: 0923975	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-26 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
educational benefits in the amount of $1,688.67.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from May 2003 to 
August 2003 and from January 2005 to September 2005.  It 
appears that the Veteran has an unverified third period of 
active duty service in 2007.
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Education Center in 
Buffalo, New York.  The Huntington, West Virginia RO normally 
has jurisdiction of the claims folder.

In May 2009, the Veteran and his wife testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

For the reasons addressed below, this matter is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action, on his part, is required.


REMAND

A review of the claims files reveals several missing 
documents which are potentially relevant to the matter on 
appeal.

Initially, the Board notes that the Veteran's DD214 or other 
verification of service from his third period of active 
military service in 2007 is not of record.  Accordingly, this 
matter must be remanded for the AMC/RO to obtain the 
Veteran's missing DD214 or other verification of service.
 
The Veteran testified that in December 2006 he received 
notice of an upcoming deployment for active duty that would 
start in July 2007.  See transcript at page. 3.   After 
completing his finals in May 2007 he reportedly notified the 
registrar at Concord University that he would not be 
attending fall 2007 classes.  In this regard, his wife 
testified that the Veteran submitted a withdrawal from school 
notice to the registrar's office at Concord University, thus 
formally withdrawing himself from Concord University's active 
student ledger.  See transcript at page 4 and page 7.  The 
Veteran's testimony indicates that the withdrawal notice he 
submitted in May 2007 is in his file at Concord University. 
See transcript at pages 10-11.  In this case, the Board finds 
that a remand is warranted for the AMC/RO to request the 
Registrar at Concord University to provide copies of the 
Veteran's student file, to specifically include a request for 
the withdrawal form the Veteran submitted for the fall 2007 
semester.  In addition, all copies of correspondence between 
Concord University and the RO regarding the Veteran's 
enrollment for the fall 2007 semester should be obtained.  
The Veteran should provide authorization for release of his 
student file or, in the alternative, may seek copies of his 
student file and submit them. 

Lastly, the May 2008 decision by the RO refers to a July 26, 
2007 letter sent to the Veteran providing him with details of 
educational benefits awarded for the fall 2007 school term, 
and a February 2008 letter advising him that his educational 
benefits had been stopped.  The Veteran testified to 
receiving a notice of overpayment in December 2007.  However, 
these documents are not contained in the file before the 
Board.  In addition, there is an April 2008 letter from the 
Veteran's wife to the Debt Management Center in St. Paul, 
Minnesota regarding the overpayment.  However, there are no 
copies of related correspondence from the Debt Management 
Center, to include bills and copies of payment made by the 
Veteran, as indicated by the Veteran's wife during the Board 
hearing.  See transcript at page 8.  Copies of all such 
correspondence to the Veteran must be obtained and included 
in the claims file.  If copies of the letters cannot be 
located, samples of the letters should be obtained for 
association with the claims folder.

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO must contact the 
appropriate agency and obtain a copy of 
the Veteran's DD214 or other verification 
of service for his third period of active 
service in 2007.

2.  After receiving authorization from 
the Veteran, the AMC/RO should contact 
the Registrar's Office at Concord 
University and request a copy of the 
Veteran's student file, to specifically 
include a copy of any notice of 
withdrawal from the school for the Fall 
2007 semester and correspondence with the 
RO regarding the Veteran's enrollment for 
the Fall 2007 semester.  The Veteran may 
also obtain and submit the requested 
information or may be required to provide 
a release of information form so that the 
documents may be obtained. 

3.  The AMC/RO should obtain copies of 
all correspondence from the RO and the 
Debt Management Center in St. Paul, 
Minnesota, to the Veteran pertaining to 
the matter on appeal.  This should 
include copies of a July 26, 2007 letter 
informing the Veteran of details of 
educational benefits awarded for the fall 
2007 school term, a February 2008 letter 
advising him that his educational 
benefits had been stopped, and a December 
2007 notice of overpayment.  In addition, 
all payment information between the Debt 
Management Center and the Veteran must be 
obtained and associated with the claims 
file.  Again, if exact copies of the 
letters are not obtained, samples of the 
letters reportedly sent should be 
submitted for association with the claims 
folder, with VA personnel identifying the 
information in the record that indicates 
that the letters were sent.

4.  Thereafter, the RO/AMC should 
readjudicate the claim for entitlement to 
a waiver of recovery of an overpayment of 
VA educational benefits in the amount of 
$1,688.67.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a SSOC that contains notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations.  An 
appropriate period of time should be 
allowed for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




